PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           


                             

				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 11-30 are considered allowable since when reading the claims in light of the speci-

fication, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d  1295, 

1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combi- 

nation disclose or suggest the combination of limitations specified in the independent claims.

3.	The limitations recited in independent claim 1    “A data architecture for use within 

a cognitive information processing system environment comprising: a plurality of data sour-

ces, the plurality of data sources comprising a public data source and a private data source, 

the public data source comprising publicly available healthcare information, the private data 

source comprising privately managed, company specific healthcare information; a cognitive 

inference and learning system, the cognitive inference and learning system providing a cogni-

tive computing function, the cognitive inference and learning system comprising a cognitive 

platform, the cognitive platform comprising a cognitive engine; and, a cognitive management 

component, the cognitive management component accessing information from the public data 

source and the private data source and providing the information to the inference and learning 

system, the cognitive engine providing cognitive insights based upon the publicly available 

healthcare information and the privately managed, company specific healthcare information.73 SAS 100016US Attorney Docket No.: 094926-1044641”

4.	The limitations recited in independent claim 21  “A method for using hybrid data with-

in a cognitive information processing system environment comprising: receiving data from a 

plurality of data sources, the plurality of data sources comprising a public data source and a pri-

vate data source, the public data source comprising publicly available healthcare information, 

the private data source comprising privately managed, company specific healthcare informa-

tion; accessing information from the public data source and the private data source via a cog-

nitive management component; 3providing the information to an inference and learning system, 

the cognitive inference and learning system providing a cognitive computing function, the cog-

nitive inference and learning system comprising a cognitive platform, the cognitive platform 

comprising a cognitive engine; and, generating cognitive insights via the inference and learn-

ing system based upon the publicly available healthcare information and the privately manag-

ed, company specific healthcare information.73 SAS 100016US Attorney Docket No.: 094926-1044641”

5.	When taken in context the claims as a whole was/were not uncovered in the prior art i.e., the de- 

pendent claims are allowed as they depend upon an allowable independent claim.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of

the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission 

should be clearly labeled “Comments regarding Statement of Reasons for Allowance.”










                                  Correspondence Information

7.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 

a.m. and 6:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov. If you need to send an Official facsimile transmission, please 

send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervi-

sor (SPE), Lo Ann J., may be reached at (571) 272-9767. Hand-delivered responses should be deliver-

ed to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexan-

dria, VA 22313), located on the first floor of the south side of the Randolph Building. Finally, infor-

mation regarding the status of an application may be obtained from the Patent Application Information 

Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from 

either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

you have any questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.
                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Friday, March 5, 2021
            MBH
                                                                                     /MICHAEL B HOLMES/                                                                                Primary Examiner, Art Unit 2126